Citation Nr: 0323220	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-14 437	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Entitlement to service connection for fibromyalgia (claimed 
as unusual fatigue and body aches).  



ATTORNEY FOR THE BOARD


Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to April 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Cleveland, Ohio, Regional Office (RO).  The veteran's claims 
file is back in the jurisdiction of the Roanoke, Virginia RO.  


REMAND

The veteran claims he has fibromyalgia (claimed as unusual 
fatigue and body aches) as a result of exposure to unknown 
chemicals during a training exercise in Panama.  He asserts 
that he was later treated for "unusual fatigue and all-over 
body aches" (the term "fibromyalgia" was not used at that 
time) at Gorgas hospital in the Panama Canal zone.  The 
veteran's service medical records and personnel records were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  He contends that medical 
records from Gorgas hospital and several post-service private 
medical facilities remain outstanding.  

The RO requested information from Gorgas hospital pertaining 
to the veteran for the period of June 1953 through September 
1953.  As the veteran stated only that he was treated from 
June 1953 to "1954," with no further specification, the 
query from the RO could have excluded existing records.  
Additionally, the veteran asserts that post-service private 
treatment records which could show continuity of symptoms 
have not been retrieved.  Specifically, the veteran noted 
treatment in October and November 1966 by Dr. A.Z. in 
Norfolk, Virginia; at Norfolk General Hospital in November 
1966; by Dr. F.C. in Portsmouth, Virginia in July 1970; and 
at Portsmouth General Hospital in July 1970.  It is unclear 
from the information in the claims file whether these records 
were ever requested by the RO or whether there was no 
response from their request.  

Where needed records are unavailable through no fault of the 
claimant, VA has a duty to advise the claimant of alternative 
forms of evidence that may be submitted.  Smith v. Brown, 10 
Vet. App. 44, 48 (1998), citing Layno v. Brown, 6 Vet. App. 
465, 469 (1994) and Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  Alternative forms of evidence include, but are not 
limited to:  statements from service medical personnel or 
service comrades, letters written or photographs taken while 
the veteran was in service, reports of physical examinations 
conducted by employers or insurers, military or civilian 
police reports, and post-service treatment or pharmacy 
records.  

In light of the foregoing, the case is remanded to the RO for 
the following:  

1.  The RO should ask the veteran to 
identify the approximate date(s) on which 
he was treated for fatigue and body aches 
at Gorgas hospital in the Panama Canal 
zone.  The RO should request copies of 
any existing records pertaining to the 
veteran for the specified periods.  
Records requested should include 
sick/morning reports and all records of 
treatment at Gorgas hospital.  

2.  The RO should obtain all records of 
treatment the veteran received for 
fibromyalgia, fibrositis, fatigue or body 
aches from:  Dr. A.Z. in Norfolk, 
Virginia in October and November, 1966; 
Norfolk General Hospital in November 
1966; Dr. F.C. in Portsmouth, Virginia in 
July, 1970; and Portsmouth General 
Hospital in July, 1970.  

3.  The RO should advise the veteran of 
alternative forms of evidence he may 
submit in support of his claim, 
including, but not limited to, statements 
from service medical personnel, 
statements from service comrades, reports 
of physical examinations conducted by 
employers or insurers, post-service 
treatment or pharmacy records, or letters 
written or photographs taken while the 
veteran was in service.  In particular, 
evidence of symptoms and treatment of 
unusual fatigue and body aches, 
fibrositis, or fibromyalgia, soon after 
the veteran's separation from service, 
would be helpful.  

4.  The RO should ensure that any further 
notification or development required by 
the VCAA is accomplished.  Then the RO 
should review the claim in light of all 
additional evidence received.  If the 
claim remains denied, the RO should 
provide the veteran an appropriate 
Supplemental Statement of the Case, and 
give him the opportunity to respond.  The 
case should then be returned to the 
Board.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


